
	
		III
		112th CONGRESS
		2d Session
		S. RES. 564
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mrs. Feinstein (for
			 herself, Mr. Grassley,
			 Mr. Schumer, Mr. Udall of New Mexico, Mr. Blumenthal, Mr.
			 Portman, Mr. Coons,
			 Mr. Rockefeller,
			 Mr. Cornyn, Mr.
			 Manchin, Mr. Whitehouse,
			 Mr. Durbin, and Mr. Casey) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Designating the month of October 2012 as
		  National Medicine Abuse Awareness Month.
	
	
		Whereas over-the-counter and prescription medicines
			 approved by the Food and Drug Administration have been determined to be safe
			 and effective when used properly;
		Whereas the misuse or abuse of these medicines can be
			 extremely dangerous and produce serious side effects;
		Whereas the Office of National Drug Control Policy reports
			 that medicine abuse is the fastest-growing drug problem in the United States,
			 and the Centers for Disease Control and Prevention has classified medicine
			 abuse as an epidemic;
		Whereas the 2011 Monitoring the Future survey, funded by
			 the National Institutes of Health, and the 2011 National Survey on Drug Use and
			 Health, sponsored by the Substance Abuse and Mental Health Services
			 Administration, both illustrate that, after marijuana, over-the-counter and
			 prescription medicines account for the most frequently abused drugs among 12th
			 graders;
		Whereas the access teenagers often have to prescription
			 medicines in home medicine cabinets and the lack of understanding by teenagers
			 of the potential harms of these powerful medicines make it more critical than
			 ever to raise public awareness about the dangers of medicine abuse;
		Whereas the Drug Enforcement Administration and many State
			 and local law enforcement agencies have established drug disposal programs
			 (commonly referred to as take-back programs) to facilitate the
			 collection and destruction of unused, unwanted, or expired medications, thereby
			 helping to take outdated or unused medications off household shelves and out of
			 the reach of children and teenagers;
		Whereas National Medicine Abuse Awareness Month promotes
			 the message that over-the-counter and prescription medicines are to be taken
			 only as labeled or prescribed, and that using such medicines to get high or in
			 large doses can cause serious or life-threatening consequences;
		Whereas observance of National Medicine Abuse Awareness
			 Month should be encouraged at the national, state, and local levels to increase
			 awareness of the abuse of medicines;
		Whereas a nationwide prevention and education campaign has
			 been launched by the national organization that represents 5,000 anti-drug
			 coalitions nationwide, along with the association representing makers of
			 over-the-counter medicines, to provide local coalitions with tools, training,
			 and outreach strategies to engage and educate parents, grandparents, teachers,
			 law enforcement officials, retailers, doctors, and other healthcare
			 professionals about the potential harms of cough medicine abuse; and
		Whereas educating the public about the dangers of medicine
			 abuse, encouraging parents to talk about medicine abuse with their teenagers,
			 mobilizing parents to safeguard their home medicine cabinets, and promoting
			 abuse prevention are critical components of what must be a multi-pronged effort
			 to curb over-the-counter and prescription medicine abuse: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the
			 month of October 2012 as National Medicine Abuse Awareness
			 Month; and
			(2)urges communities
			 to carry out appropriate programs and activities to educate parents and youth
			 of the potential dangers associated with medicine abuse.
			
